DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant arguments/amendment, filed 06/01/2021, with respect to U.S.C. 103(a) rejection have been fully considered and are persuasive.  The U.S.C. 103(a) rejection of claims 1-7 and 10-21 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 10-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 10, 15, and 18 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: receiving enable information from a network device indicating whether a two-step random access channel procedure is enabled and whether a four-step random access channel procedure is enabled; determining whether to perform [[a]] the two-step random access channel procedure or the four-step random access channel procedure based on a reference signal received power of a downlink pathloss reference and the enable 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,693,605 to Islam et al. discloses RACH transmission using multiple ports. In response to receiving both the RACH preamble and the RACH payload after each other, the eNB may respond with a combined message that includes control information and contention resolution information for the UE, thereby reducing the RACH procedure from a four-step procedure to a two-step procedure, while also enabling the UE to communicate RACH information with multiple antenna ports.
US Patent 10,568,130 to Wang et al. discloses techniques and apparatuses for multiple types of PRACH transmission utilization. Aspects described herein may enable utilization of multiple types of random access transmissions (e.g., physical 
US Patent 10,785.801 to Li et al. discloses method and apparatus for random access in a wireless communication system. Besides the four-step random access procedure, a two-step random access procedure is also discussed for enabling low latency and small overhead for some specific use cases. The described technique may increase the reliability of a two-step RACH procedure and/or reduce consumption of time-frequency resources.
US Patent 10,917,879 to Agiwal et al. discloses method and apparatus for enhanced contention based random access procedure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RASHEED GIDADO/Primary Examiner, Art Unit 2464